Order entered December 29, 2016




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-16-01487-CV
                                  No. 05-16-01488-CV
                                  No. 05-16-01489-CV

                            IN RE WALTER CORTEZ, Relator

               Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
               Trial Court Cause No. F-0730377, F-0730378, and F-0730557

                                       ORDER
       Based on the Court’s opinion of this date, we DENY relator’s December 19, 2016

petition for writ of mandamus.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE